Attachment to Advisory Action
Notice of Pre-AIA  or AIA  Status
 1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Applicants’ response of 7/12/2022 is acknowledged. 

Status of Claims
3.      Claims 1-6 and 8-16 are pending in this application Claim 7 and 17-20 have canceled by previous amendments. 
Affidavit or Declaration
4.    The Affidavit or Declaration under 37 CFR 1.132 by Ka Kei Wu, PhD filed 7/12/2022 is insufficient to overcome the rejection of claims 1-6 and 8-16 based upon 35 U.S.C. 103 as set forth in the last Office action because:  Ka Kei Wu only argue the references and does not provide any additional data or information to overcome the rejection. For detail response to the arguments say office response below. 

Claim Rejections - 35 USC § 103 Maintained
5.   Rejection of claims 1-6 and 8-16 under 35 U.S.C. 103 as being un-patentable over
Rafter et al. (Bioscience Microflora, vol 20, no.1, pp.19-26, 2001) in view of Sangwan et al (Journal of Food Science Technology vol.52, no. 7, pp.4206-4215, 2015) and Tooley et al. (Cancer Biology and Therapy 5:6 pp.593-600, 2006) and further in view of Vasiljevic et al. Lait 83, pp. 453-467, 2003, is maintained.
The rejection is as stated below:
The amended claims are drawn to:
     Claim 1. A method for suppressing colon cancer cell proliferation, comprising the step of contacting colon cancer cells with a composition that is essentially free of B- galactosidase- producing bacteria and comprise an effective amount of a B- galactosidase.
     Claim 2. The method of claim 1, wherein the composition is essentially free of S. thermophilus.
      Claim 3.   The method of claim 1, wherein the composition is an extract of S. thermophilus culture is essentially free of S. thermophilus and retained on a membrane with a molecular weight cut=off (MWCO) of 100 kDa following filtration. 
       Rafter et al. teach   a method colon cancer prevention by lactic acid bacteria (see title and abstract).  Rafter et al. the step of contacting cancer cells with a composition an effective amount of a B- galactosidase (see page 21-22). Rafter et al. teach Streptococcus thermophiles (see page 19).  Rafter et al. teach cultures and extracts essentially free of Streptococcus thermophiles inhibited colon and liver tumors (see pages 19, 20 and 22).  Rafter et al. teach limitations of claims 4-5 (see human study pages 20-21). 
     Sangwan et al.  teach “Thermophilic lactic acid bacteria (LAB) are of great interest for the enzyme production because of their GRAS status. Amongst lactic acid bacteria, yogurt bacteria (Streptococcus thermophilus) are considered as the highest β-galactosidase producers (page 4307). 
     The above references do not teach administration of anti- cancer agent. 
   Tooley et al.   teach oral administration of Streptococcus thermophilus culture extract to methotrexate treated rats (see title, abstract and page 594). Tooley et al. do not explicitly recite MWCO of Streptococcus thermophiles. Such will be inherent in the extract taught by Tooley et al.   
        Vasiljevic et al. teach crude cellular extracts (CCE) containing intracellular B-galactosidase from disrupted Streptococcus thermophilus 143 (see abstract and page 453).  Vasiljevic et al. teach that that CCE containing intracellular B-galactosidase reducing the colon cancer risk in carcinogenic treated rats (see page 454). Vasiljevic et al. teach preparation of the crude B-galactosidase) (see pages 455, 463-464 and fig 2).
         It would be prima-facie obvious at the time of the invention to modify the method of Rafter et al.   and Tooley et al. by Vasiljevic et al. to obtain the instant invention. Because Rafter et al.  a method colon cancer prevention by lactic acid bacteria. Rafter et al. the step of contacting cancer cells with a composition an effective amount of a B- galactosidase. Rafter et al. teach Streptococcus thermophiles (see page 19). While, Sangwan et al.  teach Streptococcus thermophilus are considered as the highest β-galactosidase producers; thereby providing the reason to choose Streptococcus thermophiles. Vasiljevic et al. teach crude cellular extracts (CCE) containing intracellular B-galactosidase from disrupted Streptococcus thermophilus 143.  Vasiljevic et al. teach that that CCE containing intracellular B-galactosidase reducing the colon cancer risk in carcinogenic treated rats. Tooley et al., teach oral administration of Streptococcus thermophiles culture extract to methotrexate treated rats.
       Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicants’ Arguments
6.        Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. Applicants argue:
       To establish a prima facie case of obviousness, three basic criteria must be met: first, the prior art references must teach or suggest all the claim limitations; second, there must be some suggestion or motivation, either in the references or in the knowledge generally available to one of ordinary skill in the art, to combine the limitations; third, there must be a reasonable expectation of success in combining the limitations. MPEP §2143.
       The pending claims are drawn to a method of suppressing colon cancer cell proliferation by using a composition that comprises an effective amount of a B-galactosidase but is essentially free of B-galactosidase-producing bacteria.
        In contrast, the Examiner cites Rafter as allegedly teaching the anti-colon cancer activity by lactic acid-producing bacteria (such as S. thermophilus). The Examiner then cites Sangwan as allegedly teaching S. thermophilus as a high producer of B-galactosidase and cites Tooley as allegedly teaching oral administration of S. thermophilus culture to methotrexate- treated rats for reducing severity of small intestine mucositis. The Vasiljevic reference is newly cited as allegedly teaching that a crude cellular extract (CCE) containing intracellular material from disrupted S. thermophilus 143 can reduce the risk of colon cancer in carcinogenic treated rats. The Examiner contends that it would have been prima facie obvious for a person of skill in the art to combine the teaching of these references and arrive at the claimed invention of this application (see page 4 of the Final Office Action of May 13, 2022). Applicant respectfully disagrees with the Examiner.
          Although the cited references disclose that lactic acid-producing bacteria such as S. thermophilus or the culture or extract of such bacteria possess anti-colon cancer activity, and that S. thermophilus is a high producer of B-galactosidase, these references do not in any way suggest that B-galactosidase is the active component responsible for the anti-colon cancer activity. Indeed, a large number of different compounds are present in a bacterial culture or extract, and there is no basis either in the cited references or in the general knowledge in the public domain that would allow a person of skill in the art to even speculate that B-galactosidase is the compound exhibiting the anti-colon cancer activity. As such, there is either a distinct motivation to modify the teaching of the cited references to produce a composition comprising an effective amount of a B-galactosidase but essentially free of B-galactosidase-producing bacteria for use to suppress colon cancer nor any reasonable expectation of success that such a composition would actually turn out to have anti-colon cancer activity.
          To this end, a Rule 132 declaration signed by lead inventor Dr. Ka Kei Wu 1s provided to establish these two points. More specifically, Dr. Wu explains that it is well known in the field of bacteriology that a very large number of compounds are present in any one given bacterial culture. These compounds may be secreted from the bacterial cells, or bacterial cell metabolites, or the remnants of dead or broken-down bacterial cells. Their chemical nature varies from relatively simple and small molecules to larger and more complex macromolecules such as proteins (including enzymes), lipids, or nucleic acids, and their number are in the hundreds. The identity and quantity of these compounds will depend on the bacteria specie or strain. As such, Dr. Wu attests that, even after learning from the cited references that B- galactosidase-producing bacteria or their culture/extract may possess an anti-colon cancer activity, a skilled person in the pertinent research field would have no basis to speculate that it is B-galactosidase, as opposed to any other compound among the hundreds of different compounds present in the bacterial culture or extract, that is responsible for the anti-colon cancer activity. Thus, the cited reference would not provide any distinct motivation to make a composition that comprises an effective amount of a B-galactosidase but is essentially free of B-galactosidase- producing bacteria for use to suppress colon cancer cell proliferation. See paragraphs 4 and 5 of Dr. Wu’s declaration.
          Moreover, Dr. Wu goes on to explain in paragraph 6 of his declaration that, even if the skilled person decided to try using a composition that comprises an effective amount of a B-galactosidase but is essentially free of B-galactosidase-producing bacteria to suppress colon cancer cell proliferation, he would have no reasonable expectation of success due to the large number of compounds present in the bacterial culture and extract, each of these compounds being potentially responsible for the anti-colon cancer activity.
         In summary, Dr. Wu concludes that nothing in the cited references nor in the pre- existing knowledge in the relevant research field would provide a distinct motivation or any reasonable expectation of success for anyone to use a composition that comprises an effective amount of a B-galactosidase but is essentially free of B-galactosidase-producing bacteria for the purpose of suppressing colon cancer cell proliferation. It is therefore his scientific opinion that the claimed invention of this application is non-obvious over the cited references. See paragraph 7 of the declaration.
        In light of the above, Applicant contends that no prima facie case of obviousness has been made based on the cited references. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the obviousness rejection under 35 U.S.C. §103 over the Rafter, Sangwan, Tooley, and Vasiljevic references.

Office Response
7.     Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
       In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious at the time of applicants’ invention to 
  modify the method of Rafter et al.   and Tooley et al. by Vasiljevic et al. to obtain the instant invention. Because Rafter et al.  a method colon cancer prevention by lactic acid bacteria. Rafter et al. the step of contacting cancer cells with a composition an effective amount of a B- galactosidase, a culture of a B-galactosidase-producing bacterium (see page 21-22). Rafter et al. teach Streptococcus thermophiles (see page 19). While, Sangwan et al.  teach Streptococcus thermophilus are considered as the highest β-galactosidase producers; therefore, the reason to choose Streptococcus thermophiles. Vasiljevic et al. teach crude cellular extracts (CCE) containing intracellular B-galactosidase from disrupted Streptococcus thermophilus 143 (see abstract and page 453).  Vasiljevic et al. teach that that CCE containing intracellular B-galactosidase reducing the colon cancer risk in carcinogenic treated rats (see page 454). Tooley et al., teach oral administration of Streptococcus thermophiles culture extract to methotrexate treated rats.
       Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Therefore, Applicants arguments have not been found persuasive and the rejection is maintained. 

Conclusion
8.        No claims are not allowed.
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/ Examiner, Art Unit 1645                                                                                                                                                                                                       July 29, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645